COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


B. JACQUELYNE MORRELL
                                           MEMORANDUM OPINION *
v.           Record No. 2881-96-1               PER CURIAM
                                              JUNE 24, 1997
CHARLES MORRELL


                 FROM THE CIRCUIT COURT OF YORK COUNTY
                     N. Prentis Smiley, Jr., Judge

             (Kenneth B. Murov; Jones, Blechman, Woltz &
             Kelly, on briefs), for appellant.
             (Paul M. Lipkin; Goldblatt, Lipkin & Cohen,
             on brief), for appellee.



     B. Jacquelyne Morrell (wife) appeals the equitable

distribution decision of the circuit court.     Wife contends that

the trial court erred by (1) equally dividing the parties'

marital assets; (2) failing to properly consider the

circumstances which contributed to the dissolution of the

marriage, see Code § 20-107.3(E)(5); (3) excluding evidence of

debts wife incurred to pay marital debt and maintain marital

assets; and (4) awarding attorney's fees to Charles Morrell

(husband).    Upon reviewing the record and briefs of the parties,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the decision of the trial court.     Rule 5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                      Equitable Distribution

     "In reviewing an equitable distribution award on appeal, we

recognize that the trial court's job is a difficult one.

Accordingly, we rely heavily on the discretion of the trial judge

in weighing the many considerations and circumstances that are

presented in each case."     Artis v. Artis, 4 Va. App. 132, 137,

354 S.E.2d 812, 815 (1987).
          "Unless it appears from the record that the
          [trial judge] has abused his discretion, that
          he has not considered or has misapplied one
          of the statutory mandates, or that the
          evidence fails to support the findings of
          fact underlying his resolution of the
          conflict in the equities, the . . . equitable
          distribution award will not be reversed on
          appeal."

Brown v. Brown, 5 Va. App. 238, 244-45, 361 S.E.2d 364, 368

(1987) (citation omitted).

     Wife contends that the trial court erred in equally

distributing the parties' marital assets.    There is no

presumption in Virginia favoring equal division of marital

property.   See Papuchis v. Papuchis, 2 Va. App. 130, 132, 341
S.E.2d 829, 830-31 (1986).    Both parties worked throughout the

marriage and devoted time to manage their various real estate and

commercial undertakings.   While husband acknowledged wife's

monetary and nonmonetary contributions to the family and the

acquisition of marital assets, wife "refuse[d] to acknowledge in

great part [husband's] contribution" to either the family's

well-being or to the acquisition, care, and maintenance of




                                 - 2 -
marital property.

     "The court is the judge of the credibility of the witnesses,

and its findings are of great weight on appeal."     Klein v. Klein,

11 Va. App. 155, 161, 396 S.E.2d 866, 869 (1990).    The trial

court found husband's testimony more credible.    Based in part on

that testimony, the court found that the parties made equal

monetary contributions to the family and that husband made the

greater nonmonetary contributions.     The trial court found that

the evidence "amply supports the Husband's request for an equal

division."   The record does not demonstrate that the court erred

in giving each party fifty percent of the marital assets.
                       Code § 20-107.3(E)(5)

     In considering the "amount of any division or transfer of

jointly owned marital property," the court is expressly

authorized to consider the "circumstances and factors which

contributed to the dissolution of the marriage."    Code

§ 20-107.3(E)(5).   While noting that the parties received a

"no-fault" divorce, the court found that wife "was an angry

person" who contributed negatively to the marriage and who

conducted herself "hostilely toward [husband], her employees, and

patrons of their business" and who was "frequently . . . in

conflicts" with husband, her family, employees, and customers.

The trial court ruled that wife's temper was a factor in the

demise of the parties' marriage and was a relevant factor to be

considered in the equitable distribution.



                               - 3 -
     Husband's testimony, as well as the testimony of at least

one employee, supported the court's finding.   The weight to be

afforded this factor was left to the court's discretion, and we

find no abuse of that discretion.

                            Marital Debt

     Wife contends the trial court erred by excluding her

evidence concerning debts she incurred in maintaining and caring

for the property.   However, the trial court allowed wife an

opportunity to establish that the debts were related to the

marital assets.   The court found that wife's records were

insufficient to link the expenses with any marital assets.     The

record does not support wife's claim that she was denied an

opportunity to prove she incurred debts for the maintenance of

marital assets.   Wife was given an opportunity but was unable to

substantiate her claims.
                           Attorney's Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.    See Graves v. Graves, 4 Va.

App. 326, 333, 357 S.E.2d 554, 558 (1987).   The key to a proper

award of counsel fees is reasonableness under all the

circumstances.    See McGinnis v. McGinnis, 1 Va. App. 272, 277,

338 S.E.2d 159, 162 (1985).   The court awarded husband $2,000 in

fees, ruling that wife "has contributed significantly to the

protracted litigation in her recalcitrant conduct and attitude."




                                - 4 -
The record reflects the fact that wife's inability to

substantiate her claimed debts required an hour recess and the

subsequent rescheduling of the remainder of the hearing.    We

cannot say that the award was unreasonable or that the trial

court abused its discretion in making the award.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                              - 5 -